DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a machining process, by means of which the profile of the workpiece is formed, wherein the machining process is carried out using a milling tool, a scraping tool and/or an abrasive belt” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 1, 4, 6, 7, 9-11, and 16-18, the phrase “in particular” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, claim 3 requires “the profile is formed on the at least one surface to be coated of the workpiece while the workpiece is supplied and while the coating material is applied to the workpiece and it has already been formed thereon in a previous work step”.  The limitation is unclear and confusing as the profile cannot be formed on the at least one surface to be coated of the workpiece while the workpiece is supplied and while the coating material is applied to the workpiece and it has already been formed thereon in a previous work step.  Claim 3 is interpreted as - - the profile is formed on the at least one surface to be coated of the workpiece while the workpiece is supplied or while the coating material is applied to the workpiece or it has already been formed thereon in a previous work step - -.
Claim 6 recites the limitation “the extrusion of the coating material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the supporting layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the adhesive layer” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, claim 6 requires “the recess in the coating material is formed by way of machining during the extrusion of the coating material, in particular the co-extrusion of the supporting layer and the adhesive layer, and/or after the extrusion of the coating material”.  The limitation 
Claim 8 recites the limitation “the profiled coating material” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, claim 8 requires “the adhesive/functional layer is applied to the coating material by means of aftercoating while the coating material is produced and it is subsequently applied to the profiled coating material and the profiled workpiece”.  The limitation is unclear and confusing as the adhesive/functional layer cannot be applied to the coating material by means of aftercoating while the coating material is produced and also it is subsequently applied to the profiled coating material.  Claim 8 is interpreted as - - the adhesive/functional layer is applied to the coating material by means of aftercoating while the coating material is produced or it is subsequently applied to the profiled coating material and the profiled workpiece - -.
Claim 9 recites the limitation “the activation of an adhesive layer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “LED” without defining the initialism so that what is required is not expressly clear.
Claim 12 requires “when the coating material is viewed in cross section, the recess is formed in a trapezoidal shape, a U shape, a V shape or a W shape or from a combination of chamfers, straight lines and arcs, wherein the recess has an equal-sided trapezoidal form with a longer base side (G) on the outer side of the coating material”.  The limitation is unclear and confusing as it is unclear how “the recess has an equal-sided trapezoidal form with a longer base side (G) on the outer side of the coating material” when the recess is formed in “a U shape, a V shape or a W shape or from a combination of chamfers, straight lines and arcs”.
Claim 13 recites the limitation “the longest dimension of the recess” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the two longitudinal side walls” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 requires “a depth (T) of the recess is selected such that the depth (T) is smaller than a miter radius (RG) or a miter angle at at least one end of the coating material”.  The limitation is unclear and confusing as to what is a “miter” radius or a “miter” angle on a (single) coating material (i.e. claim 14 does not require two coating materials jointed at a miter), and further it is unclear how to compare a depth (units of length) to an angle.
Claim 16 recites the limitation “the adhesive layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “PVC”, “ABS”, “PP”, “PE”, “HPL”, and “CPL” without defining each initialism so that what is required is not expressly clear.
Claim 18 recites the limitation “the adhesive layer” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the adhesive layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehau (EP 1769700 and see also the machine translation).
Rehau discloses a method for coating a surface, in particular a narrow side of a plate-shaped workpiece which consists, at least in part, of wood-based materials, comprising the steps of: supplying a coating material (2), wherein the coating material has a recess (4) extending in the longitudinal direction of the coating material, and applying the coating material to at least one surface of a workpiece (1) to be coated, wherein the workpiece has, on the surface thereof, a profile (3) which is complementary at least in part to the recess in the coating material (Figure 1 and Paragraphs 0002, 0011-0013, 0018, 0020, 0024, and 0025).
Regarding claim 3, the profile taught by Rehau has already been formed thereon (i.e. formed/worked on the at least one surface to be coated of the workpiece) in a previous work step (Paragraph 0025).
Regarding claim 11, Rehau discloses a coating material (2), in particular a narrow surface coating material, capable of for coating a surface of a workpiece (1) which consists, at least in sections, of wood-based materials, comprising: a supporting layer having a first surface, which is designed to be applied to at least one surface of a workpiece to be coated, and a recess (4) extending in the longitudinal direction of the coating material, wherein the recess is provided in the first surface (Figure 1).  
Regarding claim 12, Rehau teaches when the coating material is viewed in cross section, the recess is formed in a trapezoidal shape, wherein the recess has an equal-sided trapezoidal form with a longer base side on the outer side of the coating material (Figure 1 and Paragraph 0025).  

Regarding claim 16, Rehau teaches a supporting layer (thermoplastic layer 2) and an adhesive layer, i.e. adhesive system arranged in the recess.  As to the limitations “is a co-extruded coating material, wherein in particular the supporting layer and the adhesive layer are co-extruded, or the supporting layer of the coating material is provided with an adhesive layer following the production thereof, wherein the adhesive layer is applied using nozzles or profiled paste rollers”, claim 16 is directed to a product.  These limitations are directed to the method of making the product, i.e. product-by-process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product (See MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Honig (U.S. Patent Application Publication 2002/0030301) or Riesmeier (EP 0143882 and see also the machine translation).
Rehau is described above in full detail.  Rehau does not expressly teach the profile of the workpiece is formed by a machining process, it being noted Rehau does not teach away from forming/working the profile by machining.  Conventional method to form/work the profile comprises in a machine for supplying the workpiece and the coating material and for coating the workpiece with the coating material a pre-processing means for forming the profile by milling, i.e. considered a profile milling tool, as evidenced by Honig (Figure 1 and Paragraphs 0005 and 0027) or a milling cutter, i.e. considered a profile milling tool, as evidenced by Riesmeier (Figure 5 and Paragraph 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Rehau further comprise in a machine for supplying the workpiece and the coating material and for coating the workpiece with the coating material a profile milling tool, i.e. the method further comprise a machining process, by means of which the profile of the workpiece is formed, wherein the machining process is carried out using a milling tool and a trapezoidal protrusion/the profile that is complementary at least in part in particular to the recess in the coating material is milled on the at least one surface to be coated using the at least one profile milling tool while the workpiece to be coated is supplied to be coated, as is conventional method to predictably form/work the profile of the workpiece as evidenced by Honig or Riesmeier.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rehau and Honig or Riesmeier as applied to claims 2, 3, and 7 above, and further in view of Martin et al. (DE 101 24 307 and see also the machine translation).
Rehau, Honig, and Riesmeier are each described above in full detail.  Rehau, Honig, and Riesmeier are silent as to scanning is performed on the workpiece to be coated.  It is known in milling an .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Zoller (U.S. Patent 4,090,906).
Rehau is described above in full detail.  Rehau is silent as to how the coating material of a plastic trim strip for the workpiece comprising the recess extending in the longitudinal direction is produced.  Conventional method to produce a plastic trim strip comprising a recess extending in the longitudinal direction is to extrude the plastic trim strip and after the extrusion machining the recess as evidenced by Zoller (Figures 1-4 and Column 2, lines 11-18 and Column 3, lines 5-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the coating material in Rehau as taught by Zoller, i.e. the recess extending in the longitudinal direction of the coating material is formed while the coating material is produced and the recess in the coating material is formed by way of machining after the extrusion of the coating material, to conventionally and predictably produce the coating material of a plastic trim strip for the workpiece comprising the recess extending in the longitudinal direction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Honig.
Rehau is described above in full detail.  Rehau teaches an adhesive/functional layer, i.e. adhesive system, without expressly teaching the adhesive/functional layer is applied to the surface to be and/or to the surface of the coating material provided with the recess” (Emphasis added)).
Claims 8, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Schumacher (U.S. Patent Application Publication 2011/0183122).
Regarding claim 8, Rehau is described above in full detail.  Rehau teaches an adhesive/functional layer, i.e. adhesive system, applied to the surface of the coating material without expressly teaching how the layer is applied wherein conventional application is after producing the coating material it is subsequently applied to the coating material and (upon application thereto) to the workpiece as evidenced by Schumacher (Paragraph 0047).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive/functional layer taught by Rehau is applied at least in sections to the surface of the coating material provided with the recess, wherein the adhesive/functional layer is applied to the coating material after the coating material is produced and it is subsequently applied to the profiled coating material and the profiled workpiece (i.e. at least when the profiled workpiece is coated) as a simple substitution of one known method to predictably apply the adhesive/functional layer as evidenced by Schumacher.

Regarding claim 17, Rehau is described above in full detail.  Rehau is silent as to any particular thermoplastic for the supporting layer of the coating material wherein conventional thermoplastic is PVC, polystyrene, in particular of ABS, of PP, PE, polycarbonate, polymethylmethacrylate (PMMA), etc. as evidenced by Schumacher (Paragraph 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the supporting layer of the coating material taught by Rehau is formed at least in sections of PVC, polystyrene, in particular of ABS, of PP, PE, polycarbonate or polymethylmethacrylate (PMMA) as a simple substitution of one conventional thermoplastic to yield predictable results as evidenced by Schumacher.  
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Riesmeier.
Rehau is described above in full detail.  Rehau teaches at least two edges of the workpiece are coated (Figure 1).  It is known in the same art all edges of the workpiece are coated (and thereby there prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the depth of the recesses in the two coating materials is the same and complementary to the profile on each surface of the workpiece/selected such that the coating materials completely surround the workpiece at the connecting corner thereof as is the direction for the depth of the recess to completely surround the profile as taught by Rehau (see Figure 1) and including the coating materials completely surround the workpiece at the connecting corner thereof as taught by Riesmeier and further then (and regarding claim 14) a depth of the recess is selected such that the depth is smaller than a miter radius (see Figure 1 of Rehau wherein the coating G as described in the instant specification see paragraphs 0066 and 0067) and/or a depth of the recess is selected such that the depth is smaller than a thickness of the coating material cut at a 45 degree miter angle at at least one end of the coating material so that the coating materials completely surround the workpiece at the connecting corner (the limitation rejected in as much as the limitation is currently understood see the 35 USC 112 rejection above).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Empting, JR. (U.S. Patent Application Publication 2015/0064414).
Rehau is described above in full detail.  Rehau does not require the coating material and adhesive layer have any particular thickness.  Rehau teaches the profile is approximately 5 to 90% of the thickness of the coating material (Paragraph 0015), i.e. the complementary recess has a depth approximately 5 to 90% of the thickness of the coating material.  Conventional thickness for the coating material is 0.508 to 3.048 mm and for the adhesive layer is 0.05 mm to 0.381 mm as evidenced by Empting, JR. (Paragraph 0030 and 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the coating material as taught by Rehau has a thickness of between 0.5 mm and 3 mm, the adhesive layer in particular has a thickness of 0.1 mm to 0.3 mm, and the recess has a depth of 0.1 mm to 2.7 mm as are the conventional and predictable dimensions as evidenced by Rehau and Empting, JR., it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do .
Claims 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Schmid (DE 10 2012 223 987 and see also the machine translation).
Rehau is described above in full detail.  Rehau is silent as to a particular adhesive.  It is known in the same art the adhesive is an activatable adhesive layer comprising color pigments 
 including as provides a number of advantages (Paragraph 0012) and including the activation of the adhesive layer of the coating material is carried out during a relative movement between the coating material and the workpiece, wherein the activation is carried out by way of an energy source selected in particular from a laser, a hot air source, a gassing source, an infrared source, a magnetic field source, a microwave source, a plasma source or a LED source as taught by Schmid (Figures 1 and 2 and Abstract and Paragraphs 0012, 0021, 0024, and 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive layer taught by Rehau is an activatable adhesive layer comprising color pigments (and including the activation of the adhesive layer of the coating material is carried out during a relative movement between the coating material and the workpiece, wherein the activation is carried out by way of an energy source selected in particular from a laser, a hot air source, a gassing source, an infrared source, a magnetic field source, a microwave source, a plasma source or a LED source) not only as a simple substitution of one known adhesive to yield predictable results but as provides a number of advantages as evidenced by Schmid.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rehau in view of Meyer Zu Drewer et al. (U.S. Patent 6,508,899) and optionally further Schmid.
Rehau is described above in full detail.  Rehau is silent as to the adhesive layer of the coating material has color pigments wherein it is known the coating material and adhesive layer have the same color as taught by Meyer Zu Drewer (Column 2, lines 8-11).  It would have been obvious to one of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 2171455 disclosing a coating material (3) comprising a recess and coated on a surface of a workpiece including at a corner (see Figures 1, 5, and 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JOHN L GOFF II/Primary Examiner, Art Unit 1746